             Case 19-12378-KBO         Doc 361-1   Filed 11/26/19   Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

                                                   )
In re:                                             )   Chapter 11
                                                   )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1             )   Case No. 19-12378 (KBO)
                                                   )
                            Debtors.               )   (Jointly Administered)
                                                   )

                        NOTICE OF DEBTORS’
               APPLICATION FOR AN ORDER AUTHORIZING
           EMPLOYMENT AND RETENTION OF PRIME CLERK LLC
    AS ADMINISTRATIVE ADVISOR NUNC PRO TUNC TO THE PETITION DATE

         PLEASE TAKE NOTICE that, on November 26, 2019 the above-captioned debtors and

debtors in possession (the “Debtors”) filed the Debtors’ Application for an Order Authorizing

Employment and Retention of Prime Clerk LLC as Administrative Advisor Nunc Pro Tunc to the

Petition Date (the “Application”) with the United States Bankruptcy Court for the District of

Delaware (the “Court”).

         PLEASE TAKE FURTHER NOTICE that any responses to the Application must be in

writing and filed with the Clerk of the United States Bankruptcy Court for the District of

Delaware, 824 Market Street, Third Floor, Wilmington, Delaware 19801, and served upon the

undersigned, so as to be received on or before 4:00 p.m. (prevailing Eastern Time) on

December 10, 2019.

         PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a

copy of the response or objection upon: (i) the Debtors, Dura Automotive Systems, LLC, 1780

Pond Run, Auburn Hills, Michigan 48326, Attn: Pam McIntyre (mcintyre.p@duraauto.com);
                 Case 19-12378-KBO              Doc 361-1         Filed 11/26/19         Page 2 of 4



(ii) proposed counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois

60654, Attn:          Gregory F. Pesce (gregory.pesce@kirkland.com) and Christopher S. Koenig

(chris.koenig@kirkland.com); (iii) proposed co-counsel to the Debtors, Bayard, P.A., 600 North

King Street, Suite 400, Wilmington, Delaware 19801, Attn:                                         Justin R. Alberto

(jalberto@bayardlaw.com); (iv) counsel to the agent under the Debtors’ debtor-in-possession

financing facility, Arnold & Porter, 250 West 55th Street, New York, New York 10019, Attn:

Jonathan I. Levine (jonathan.levine@arnoldporter.com) and Womble Bond Dickinson (US) LLP,

222 Delaware Avenue, Suite 1501, Wilmington, Delaware 19801, Attn: Matthew P. Ward

(matthew.ward@wbd-us.com); (v) counsel to the Committee, Dentons US LLP, 1221 Avenue of

the     Americas,       New      York,      New      York       10020-1089,      Attn:            Oscar   N.   Pinkas

(oscar.pinkas@dentons.com) and Lauren Macksoud (lauren.macksoud@dentons.com) and

Benesch, Friedlander, Coplan & Aronoff LLP, 222 Delaware Avenue, Suite 801, Wilmington,

Delaware 19801, Attn: Jennifer R. Hoover (jhoover@beneschlaw.com) and Kevin M. Capuzzi

(kcapuzzi@beneschlaw.com); and (vi) the United States Trustee, 844 King Street, Suite 2207,

Lockbox         35,     Wilmington,         Delaware        19801,       Attn:           Juliet     M.     Sarkessian

(juliet.m.sarkessian@usdoj.com).

          PLEASE TAKE FURTHER NOTICE THAT, IF AN OBJECTION IS PROPERLY

FILED AND SERVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, A

HEARING WILL BE HELD ON JANUARY 8, 2019 AT 11:00 A.M. (PREVAILING

EASTERN TIME) BEFORE THE HONORABLE KAREN B. OWENS, UNITED STATES


1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
      Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
      Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is:
      1780 Pond Run, Auburn Hills, Michigan 48326.



                                                            2
         Case 19-12378-KBO       Doc 361-1     Filed 11/26/19        Page 3 of 4



BANKRUPTCY JUDGE FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

SIXTH FLOOR, WILMINGTON, DELAWARE 19801.                ONLY OBJECTIONS MADE IN

WRITING AND TIMELY FILED WILL BE CONSIDERED BY THE BANKRUPTCY

COURT AT SUCH HEARING.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT

MAY GRANT THE RELIEF DEMANDED BY THE APPLICATION WITHOUT FURTHER

NOTICE OR HEARING.



                     [Remainder of page intentionally left blank.]




                                          3
             Case 19-12378-KBO   Doc 361-1    Filed 11/26/19     Page 4 of 4




Dated: November 26, 2019          BAYARD, P.A.
 Wilmington, Delaware
                                  /s/ Justin R. Alberto
                                  Justin R. Alberto (No. 5126)
                                  Erin R. Fay (No. 5268)
                                  Daniel N. Brogan (No. 5723)
                                  600 N. King Street, Suite 400
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 655-5000
                                  Facsimile: (302) 658-6395
                                  E-mail:        jalberto@bayard.com
                                                 efay@bayardlaw.com
                                                 dbrogan@bayardlaw.com

                                  - and -

                                  James H.M. Sprayregen, P.C.
                                  Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                  Gregory F. Pesce (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle Street
                                  Chicago, Illinois 60654
                                  Telephone:       (312) 862-2000
                                  Facsimile:       (312) 862-2200
                                  Email:           jsprayregen@kirkland.com
                                                   rbennett@kirkland.com
                                                   gregory.pesce@kirkland.com

                                  - and -

                                  Christopher Marcus, P.C. (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  Email:         cmarcus@kirkland.com

                                  Proposed Co-Counsel to the Debtors and Debtors in
                                  Possession
